﻿Allow me to congratulate the
President on his election and express my confidence in
his leadership during a crucially important session of the
General Assembly. I wish to assure him that Latvia’s past
experience of fruitful bilateral cooperation with Ukraine
will guide the delegation of Latvia in pursuit of our
common tasks at this session of the Assembly.
20


I wish to recognize with gratitude Ambassador Razali
Ismail of Malaysia for his determined leadership during the
fifty-first session of the Assembly, as well as of its General
Committee, of which Latvia was a member.
At the outset I will address the need for United
Nations reform, follow that with a response to the reform
proposals of the Secretary-General, and, finally, inform the
Assembly about Latvia’s recent experiences with reforms.
Recent history suggests why reforming our
Organization is essential. In 1945 many delegates to the
founding conference of our Organization travelled to San
Francisco by train and by sea. Delegates to the fifty-second
session of the General Assembly have travelled to New
York by air. They communicate with their capitals by very
fast electronic means that did not exist 50 years ago. These
advances in the technology of travel and information have
facilitated an enormous and continuing expansion of
international activities by ever greater numbers of State and
non-State actors.
Most important for the United Nations is the
expansion of international activities by state actors other
than members of foreign services. The participants in these
transgovernmental activities come from many governmental
institutions: the courts, police, central banks and regulatory
agencies.
State as well as non-State actors form successful
transnational organizations that are independent of the
United Nations system. These organizations can be
competitors and cooperating partners for the United
Nations. A United Nations that does not continually evolve
to offer a coherent response to changing global conditions
is a United Nations that risks becoming irrelevant.
The world needs a United Nations that can contribute
effectively to the solution of complex global problems, such
as those caused by the three-fold increase since 1945 of
both the global population and the number of independent
States. It needs a United Nations that will be a leader in the
shaping of a new and workable international political order
to fill the place vacated by the bipolar order of the cold-war
era. This will be done best by a United Nations with
universal membership.
Latvia believes that the package of reform proposals
which the Secretary-General has presented to this Assembly
contains measures which will enable the United Nations to
respond to the imperative of organizational evolution.
Latvia views this package as a work in progress, rather than
as completed reform proposals for the long term. But
even if the proposals are imperfect or not complete, they
are the best this Assembly has before it. Latvia will
support the reform package as a good springboard for
reform and hopes that other Member States will do the
same.
During the next few months, the General Assembly
and the Secretary-General will need to work together to
begin the process of implementing the reform package.
The Secretary-General will have to report regularly to
Member States on the progress of the reforms. He will
have to develop implementation plans for
recommendations approved, on the basis of informed
considerations, by the General Assembly and other United
Nations organs. This Assembly will have to elaborate
further the procedure for addressing the proposals of the
Secretary-General. It may wish to decide on additional
reforms. Latvia expects that lessons will be learned during
the implementation of the reform proposals and that the
lessons will suggest mid-course corrections, improvements
and even termination of some elements in the package.
Let me now turn to several substantive aspects of
reform that may touch upon the Secretary-General’s
reform package, but are not a part of it.
The success of reform depends upon a sound
financial footing for the Organization. In this regard, three
recent interconnected processes may be noted. These
processes are, first, rapid changes since 1991 in
peacekeeping budgets and a basically unchanging regular
budget; secondly, reform of the assessment methodology
under way since 1994; and, thirdly and most important,
recent unprecedented increases in overdue outstanding
contributions.
The interdependence of these three processes means
that the General Assembly will have to work out ways to
treat the three processes as parts of a whole. It is also
necessary that the Assembly make decisions that assure a
genuine movement towards achieving a sound financial
situation within a few years at most.
In regard to the very difficult question of Security
Council reform, Latvia wishes to reiterate its continued
support for an expansion of the Council that would result
in more equitable geographical and small-state
representation.
Latvia believes that the mixed outcomes of the
complex post-cold-war peacekeeping operations initiated
21


by the Security Council may have relevance to the reform
of the Council. Learning how to improve the success rate
of these operations could have the side benefit of pointing
towards Security Council reforms that might improve the
maintenance of international peace and security.
Latvia has a special interest in the future of United
Nations peacekeeping operations, since the Baltic Battalion
(BALTBAT), in which Latvians serve side by side with
Estonians and Lithuanians, has completed a successful year
of learning to cooperate and interface. This has been done
while participating in a multinational operation: the
Stabilization Force (SFOR) peacekeeping mission in Bosnia
and Herzegovina. BALTBAT, which has been trained and
equipped with the help and encouragement of the North
Atlantic Treaty Organization (NATO) and the Nordic
partners of the Baltic States, corresponds to their standards
and has become fully operational.
In view of the growth of crimes that escape national
punishment or that cross national borders, Latvia fully
supports the establishment of an independent, efficient and
authoritative international criminal court with independent
prosecution. We consider this to be the most important
development in international law since the creation of the
International Court of Justice. Latvia intends to participate
actively in the completion of the establishment of the court
in 1998.
In regard to reforms in Latvia, it may be noted at the
outset that they are driven by the need to overcome the
consequences of 50 years of occupation, which caused the
political, economic and social development of Latvia to fall
behind its Nordic neighbours. In its sixth year of restored
independence, Latvia continues with reforms designed to
catch up with its Nordic neighbours. Latvia wishes to build
a solidly democratic foundation for long-term economic and
social well-being.
In this endeavour, Latvia receives international
assistance from many sources. One source is the United
Nations system, cooperation with which — primarily with
the United Nations Development Programme (UNDP) —
has contributed significantly to the improvement of social
and economic well-being in Latvia. The United Nations
presence in Latvia began in 1992 with an integrated office
under the leadership of a resident coordinator who is also
the UNDP representative. The integrated office, essentially
a United Nations House, has allowed cost-effective access
to the technical assistance offered by any part of the United
Nations system. In addition, UNDP mobilizes bilateral and
multilateral donors for projects in which it participates. I
wish to express my deepest gratitude to UNDP and the
donors who have made contributions to Latvia’s reform
projects.
I will now focus on reforms in only three of the
areas that have an impact on social well-being and in
which UNDP and the donors it has mobilized have been
involved.
The first area is human rights. Although at its last
session the Assembly concluded its consideration of the
question of human rights in Latvia and Estonia, I believe
that a brief report on some human rights developments
during this year may nevertheless be of interest at this
session.
Latvia cooperates with the United Nations High
Commissioner for Human Rights and the Centre for
Human Rights. Recently Latvia made a financial
contribution — its first voluntary contribution ever to any
United Nations body — in support of work by the
Commissioner’s staff on national human rights
institutions.
The Latvian National Human Rights Office,
established in 1995 as an independent national institution,
has begun to have a tangible impact, particularly on the
rights of vulnerable social groups. The somewhat
unprecedented powers and functions of the Office have
generated considerable interest in other central and eastern
European countries. The Office has received UNDP
technical and financial assistance at all stages of its
conception, planning and development.
On 4 June 1997 Latvia ratified the European
Convention for the Protection of Human Rights, thus
providing new legal guarantees to its residents, including
the right of individual complaint and compulsory
jurisdiction of the European Court of Human Rights.
Human rights were further strengthened through adoption
of the Law on Refugees and Asylum Seekers and
ratification of the 1951 United Nations Convention
relating to the Status of Refugees.
Another area affecting social well-being and
integration is language training offered to the relatively
large segment of the population that lacks a knowledge of
Latvian, the State language. The Government of Latvia
approved the National Programme for Latvian Language
Training in 1995. Since then the Programme has
completed the training of a core body of teachers.
Textbooks and teacher handbooks have been published.
22


The third area relevant to social well-being is support
for the re-emergence of civil society. Since the time of
national reawakening 10 years ago, almost 3,000 non-
governmental organizations have been established in Latvia.
The first major national non-governmental-organization
forum will take place in Riga this weekend. I note that its
organizers have received valuable assistance from the
UNDP office in Latvia.
With regard to economic well-being, the Government
has worked hard to achieve macroeconomic stability during
the transition process from a centrally planned to an
efficient market economy. As a result, economic growth has
resumed and inflation has decreased dramatically. Real
gross-domestic-product growth for 1997 is estimated at 4
per cent. By June of this year inflation had declined to
about 7.5 per cent on an annual basis. These achievements
are accompanied by continuing economic hardship for large
segments of the population. Social welfare and poverty-
alleviation projects are aimed at decreasing these hardships.
Latvia intends to apply the lessons learned from its
reform experiences to its work as a member of the
Economic and Social Council. One general lesson learned
in Latvia is that the results of reforms include not only
benefits but also costs. The cost hardest to bear is probably
insecurity about the ultimate outcome of reforms.
We, the reformers of the United Nations, will surely
have to bear the cost of insecurity as well. Perhaps a bit of
ancient wisdom can diminish the insecurity. The Roman
philosopher and Emperor Marcus Aurelius, in his
Meditations, asked three questions about reforms:
“Is any man afraid of change? Why, what can take
place without change? What then is more pleasing or
suitable”
than change?

